\OOQ\]O\Ul-PWN»-

>-1>-1>-‘»-¢>-
-PUJN'_‘O

ATTORNEYS AT LAW

oNE woRLD TRADE cENTER, sulTE 1500
(562) 43$2626
>_‘ )-\
O’\ Ul

LONG BEACH, CAL|FORNIA 90831-1800

FLYNN, DELICH & WlSE LLP
r~.) r\) N r\) co r\.) r\) N .- »_- ._.
\1 o\ m .l> w t\.) »- 0 \o oo \1

[\.)
00

 

 

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 1 of 34

Erich P. WiSe/State Bar No. 63219
erichw@fdw-law.com

Melody C. Chang/State Bar No. 251572
melodyc@de-law.com

FLYNN, DELICH & WISE LLP

One World Trade Center, Suite 1800
Long Beach, CA 90831-1800
Telephone: (562) 435-2626
Facsimile: (562) 437-7555

Attorneys for Plaintiff
MITSUI O.S.K. LINES, LTD.

IN THE UNITED STATES DIS'I`RIC'I` COURT
NORTHERN DISTRICT OF CALIFORNIA

MITSUI O.S.K. LINES, LTD. ) Case No.:

Plaintiff,
vs. COMPLAINT FOR RECOVERY ON BOND
KESCO CONTAINER LINE, INC;
WASHINGTON INTERNATIONAL
INSURANCE COMPANY; AMERICAN
ALTERNATIVE TNSURANCE
CORPORATION; ROANOKE INSURANCE
GROUP, INC.; and DOES 1 through 20,

\./\./\/V\./\/\/\/\_/V\./\/

Defendants.

 

//
//
//
//
//
//
//
//

 

Complaint for Recovery on Bond Case No.

 

FLYNN, DEL|CH & WlSE LLP

ATTORNEYS AT LAW
ONE WORLD TRADE CENTERl SU|TE 1800

LONG BEACH, CALIFORNIA 90831-1800

(562) 435»2626

\OCO\!O\U\-I>DJN»-¢

NNNNN[\)NNNv-‘r-\>--»-\>-¢)-\»-¢)-\»-r_a
®\\O\Lh-hWN'dO\OOO\IO\u!-bL»-)N’_‘O

 

 

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 2 of 34

Plaintiff MITSUI O.S.K. LINES, LTD. (“MOL”) alleges, on information and belief, as

follows:
INTRODUCTION

1. This is an action by Plaintiff MOL to enforce a judgment and recover a bond from
a surety company. On or about June 10, 2011, Plaintiff filed two lawsuits against multiple
defendants, both arising out of an ongoing scheme to defraud MOL during the timeframe of 2000
to 2010. On July 18, 2013, the Court entered Judgement in favor of Plaintiff against Kesco
Container Line, Inc. (“Kesco”) in the amount of $5,778,130.29; Kesco was also jointly and
severally liable to Plaintiff for an additional $2,230,532.05. At all relevant times, Kesco was a
U.S. Federal Maritime Commission (“FMC”) licensed Non Vessel Operating Common Carrier
(“NVOCC”) pursuant to 46 U.S.C. § 40901 and 46 C.F.R. § 515, and the Defendants’ issued a
surety bond to Kesco in the amount of $75,000.00, as required by 46 C.F.R. § 515.21. Demand
has been made on Defendants for $75,000.00, the entire amount of the bond, but Defendants have
failed and refused and continue to fail and refuse to pay said sum.

JURISDICTION

2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1352
in that this is an action recover on a bond executed pursuant to 46 C.F.R. § 515.21 and is therefore
an action that arises out of the laws of the United States.

INTRADISTRICT ASSIGNMENT

3. This action is properly assigned to the San Francisco Division of this Court, as this
District includes the Port of Oakland where Plaintiff transports cargo by ocean vessel, and because
some of the shipments at issue in the underlying case transited the Port of Oakland. Moreover, the
San Francisco Division of this Court entered the Judgment which Plaintiff seeks to enforce.

THE PARTIES

4. Plaintiff is now and at all times material herein was a corporation duly organized
and existing under the laws of Japan. Plaintiff at relevant times had and now has its principal place
of business and headquarters in Tokyo. Plaintiff was, and still is, an ocean, intermodal and

common carrier of goods for hire between United States and foreign ports and points, and properly

Complaint for Recovery on Bond Case No.

 

FLYNN, DEL|CH & WlSE LLP

A`ITORNEYS AT LAW
ONE WORLD TRADE CENTER, SU|TE 1800

LoNG eEAcH, cALcFoRN\A 90631-1900
(562) 4352626

\OOO\]O\Lh-I>~L»JN>-‘

NN[\)N[\.)[\)NN[\))-)-¢»-¢)-‘)-\)-\>-¢)-»»-¢)-‘
OO\IO\Lh-PL»JN’-‘O\OOO\]O\LJ!LL»JN*-‘O

 

 

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 3 of 34

published tariffs and filed service contracts for the transportation of goods of the type and between
the ports or areas as hereinafter alleged.

5. Defendant Kesco is, on information and belief, a corporation organized under the
laws of the state of New York, having an office and place of business at 154-09 146th Avenue,
Jarnaica, New York 11434, and at all relevant times was a U.S. Federal Maritime Commission
(“FMC”) licensed Non Vessel Operating Common Carrier (“NVOCC”) pursuant to 46 U.S.C.
§40901 and 46 C.F.R part 515.

6. Defendant Washington Intemational Insurance Company is, on information and
belief, a corporation organized under the laws of the state of Arizona, having an office and place
of business at 1200 Arlington Heights Road, Suite 400, Itasca, Illinois 60143.

7. Defendant American Altemative Insurance Corporation is, on information and
belief, a corporation organized under the laws of the state of Delaware, having an office and place
of business at 555 College Road East, Princeton, New Jersey 08543.

8. Defendant Roanoke Insurance Group, Inc. (then operating as Roanoke Trade
Services, Inc.) is, on information and belief, a corporation organized under the laws of the state of

Illinois, having an office and place of business at 1475 E. Woodfield Road, Suite 500, Schaumburg,

 

Illinois 60173.
FIRST CAUSE OF ACTION FOR RECOVERY ON BOND
(As to all Defendants)
9. Plaintiff repeats and realleges paragraphs 1 to 8, above, and incorporate them herein

by reference.

10. On or about June 10, 2011, Plaintiff filed two lawsuits against multiple defendants,
both arising out of an ongoing scheme to defraud MOL during the timeframe of 2000 to 2010.
The first lawsuit, Case No. C 10-05591 SC, alleged that the defendants obtained ocean and
intermodal transportation of property under MOL bills of lading at less than the rates or charges
established by MOL in its published tariff and in the Service Contracts on file with the FMC. The
second lawsuit, Case No. C 11-02861 SC, alleged that the defendants, to include Kesco, in

connection with the same ocean and intermodal transportation, participated in a fraudulent trucking

Complaint for Recovery on Bond Case No.

 

ONE WORLD TRADE CENTER, SU|TE 1800
LONG BEACH, CAL|FORN|A 90831-1800
(562) 435~2626

FLYNN, DEL|CH & WlSE LLP
ATI`ORNEYS AT LAW

\SOO\IO\Ul-I>L)JN>-¢

NNNNN[\)[\)[\)[\)»-¢)-¢>-‘)-l)-‘)-)-~)-»»-\>-‘
OO\]O\Lh-PUJ[\)'_‘O\OOQ\]O\LA-I>U)N*-‘O

 

 

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 4 of 34

arrangement from 2000 to 2010, in which defendants caused to be issued invoices to MOL for
“door” or inland trucking moves that were never made, or for moves that were for shorter distances
than what was represented to and paid for by MOL, all under MOL intermodal bills of lading. The
cases were ordered related, and proceeded to trial on January 28, 2013 through February 19, 2013
before Hon. Samuel Conti.

11. The Court issued its decision and judgment on March 21, 2013 finding the
defendants, including Kesco, committed fraudulent acts during the timeframe of 2000 to 2010. On
July 18, 2013, the Court entered Judgement in favor of Plaintiff against the defendants, to include
Kesco, on Plaintist claims for intentional misrepresentation, negligent representation and
conspiracy-intentional misrepresentation in connection with the aforesaid intermodal shipments
The Judgment stated that Defendant Kesco shall be liable to Plaintiff for $5,778,130.29, and was
also jointly and severally liable to Plaintiff for an additional $2,230,532.05. The Judgment in favor
of Plaintiff against Kesco remained undisturbed by the Amended Judgment entered by this Court
on October 21, 2015 . A true and correct copy of the Judgments are attached hereto, labeled as
Exhibit “A.”

12. In order to qualify for a license to do business in the United States as a NVOCC,
Kesco was required to post a bond or other evidence of financial responsibility with the FMC,
pursuant to 46 C.F.R. § 515.21.

13. On or about October l, 1997, Defendant Washington Intemational Insurance
Company issued Bond No. 8941507 in the sum of $50,000.00. A true and correct copy of Bond
No. 89415 07 is attached hereto, labeled as Exhibit “B.”

14. On or about April 16, 1999, Defendant Washington Intemational Insurance
Company issued a Bond Rider which was attached to and formed part of Bond No. 8941507. The
Bond Rider increased the amount of the bond to $75,000.00. A true and correct copy of the Bond
Rider is attached hereto, labeled as Exhibit “C.”

//
//
//

Complaint for Recovery on Bond Case No.

 

ONE WORLD TRADE CENTERl SU|TE 1800

FLYNN, DEL|CH & WlSE LLP
ATI'ORNEYS AT LAW

LONG BEACH, CAL|FORNIA 90831-1800

(562) 435-2626

\OOO\]O'\U\-l>b->l\)>-‘

NNNNNNNNN>-l)-»-‘»-»-r->-¢»-d)-¢»-
Oc\]O\UI-PU)N**"O\OO°\!O\Lh-PUJN’_‘O

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 5 of 34

15. Bond No. 8941507 and the Bond Rider state, in part:

...[T]his bond shall be available to pay any judgment or any
settlement made pursuant to a claim under 46 C.F.R. § 515.23(b) for
damages against the Principal [Kesco] arising from the Principal’s
transportation-related activities or order for reparations issued
pursuant to section 11 of the 1984 Act, 46 U.S.C. app. 1710, or any
penalty assessed against the Principal pursuant to section 13 of the
1984 Act, 46 U.S.C. app. 1712. This bond shall inure to the benefit of
any and all persons who have obtained a judgment or settlement made
pursuant to a claim under 46 § 515.23(b) for damages against the
Principal arising from its transportation-related activities or orders of
reparation issued pursuant to section 11 of the 1984 Act, and to the
benefit of the Federal Maritime Commission for any penalty assessed
against the Principal pursuant to section 13 of the 1984 Act,

16. On or about September l, 2011, American Altemative Insurance Corporation
endorsed an OTI Assumption Endorsement or Rider No. 894150700, which was attached to and
formed part of Bond No. 8941507. The OTI Assumption Endorsement or Rider indicated that
American Altemative Insurance Corporation was now the surety on Bond No. 8941507 and
assumed all obligations of Washington Intemational Insurance Company regarding Bond No.
8941507, effective October 1, 201 1. All other terms and conditions of the bond and any previously
issued riders to the bond, including the bond amount, remained unchanged A true and correct
copy of OTI Assurnption Endorsement or Rider No. 894150700 is attached hereto, labeled as
Exhibit “D.”

17. On November 8, 2017, Plaintiff, through counsel, notified American Altemative
Insurance Corporation through their claims contact Roanoke Insurance Group, Inc. of the July 18,
2013 and October 21, 2015 Judgments, and requested payment of the $75,000.00 bond. A true
and correct copy of the request for payment of the bond is attached hereto, labeled as Exhibit “E.”

18. Each of the Defendants have failed to pay the $75,000.00 bond due to Plaintiff.

19. Demand has been made on Defendants for $75,000.00, the entire amount of the
bond, but Defendants have failed and refused and continue to fail and refuse to pay the bond, and
the whole thereof is now due, owing and payable together with interest at the legal rate.

//

 

 

 

Complaint f`or Recovery on Bond Case No.

 

FLYNN, DEL|CH & WlSE LLP

A`l'l'ORNEYS AT LAW
ONE WORLD TRADE CENTER, SU|TE 1800

LONG BEACH, CAL|FORN|A 90831-1800

(562) 435-2626

\OO°\]O\Ul-D~L)J[\)»-¢

NNNNNNNNN)-‘)-)-‘)-o-¢>-¢>-)-¢»-¢»-
OQ\IO\Lh-PWN'-*O\OOQ\lO\Ul-PUJN'-*O

 

 

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 6 of 34

PRAYER FOR RELIEF
WHEREFORE, Plaintiff MOL prays for the following:
1. That this Court order that Defendants pay Plaintiff $75,000.00, the full amount of
Bond Nos. 8941507 and 894150700 and interest thereon at the legal rate;
2. That this Court grant Plaintiff all costs of suit, attorney fees and other expense
herein incurred; and
3. For such and other relief as this Court may deem proper.

Dated: November {L, 2018 FLYNN, DELICH & WISE LLP

By: /s/ Melody C. Chang
Erich P. Wise
Melody C. Chang
Attomeys for Plaintiff
MITSUI O.S.K. LINES, LTD.

Complaint for Recovery on Bond Case No.

 

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 7 of 34

EXHIBIT A

United States District Court
For the Northem District of Califomia

LA)l\)|-‘

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-06780-EDL Documentl Filed11/08/18 PageSof34
Case3:11-cv-02861-SC Document310 FiledO7/18/13 Pagel of2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

MITSUI O.S.K. LINES, LTD., Case No. 11-cv-02861-SC

Plaintiff, AMENDED JUDGMENT

V.

)

)

)

)

)

)
SEAMASTER LOGISTICS, INC., SUMMIT )
LOGISTICS INTERNATIONAL, INC., )
KESCO CONTRAINER LINE, INC.; KESCO )
SHIPPING, INC., and DOES 1 through )
20, )
)

)

)

)

Defendants.

 

On March 21, 2013, the Court issued its Findings of Fact and
Conclusions of Law in the above-captioned matters and entered
Judgment. Case No. 10-cv-05591-SC ECF No. 194; Case No. 11-cv-
02861-SC ECF Nos. 261, 262 ("Judgment"). The Court subsequently
granted Defendant Summit Logistics International, Inc.'s motion to
alter or amend the judgment as to Case Number 11-cV-02861-SC. In
accordance with that Order and the Court's Findings of Fact and
Conclusion of Law, the Court now enters an AMENDED JUDGMENT in Case
No. 11-cv-02861-SC as follows:

The Court enters JUDGMENT in favor of Plaintiff Mitsui O.S.K.

 

United States District Court
For the Northem District of Califomia

nb(.»)l\)

\lO\U'|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-06780-EDL Documentl Filed11/08/18 Pagerf34
Case3:11-cv-02861-SC Document310 FiledO7/18/13 Page2 of2

Lines and against Defendants SeaMaster Logistics, Inc., Summit
Logistics International, Inc., and Kesco Container Lines, Inc. on
Plaintiff Mitsui O.S.K. Lines‘ claims for intentional
misrepresentation, negligent misrepresentation, and conspiracy -
intentional misrepresentation in the amount of $9,088,735.41.
Defendant SeaMaster Logistics, Inc. shall be liable to Plaintiff
Mitsui O.S.K. Lines for $1,080,073.07. Further, Defendant Kesco
Container Line, Inc. shall be liable to Plaintiff Mitsui O.S.K.
Lines for $5,778,130.29, and Defendants Kesco Container Line, Inc.
and Summit Logistics International, Inc. shall be jointly and
severally liable to Plaintiff Mitsui O.S.K. Lines for an additional
$2,230,532.05. The Court enters JUDGMENT in favor of SeaMaster
Logistics, Inc., Summit Logistics International, Inc., and Kesco
Container Lines, Inc., as to Plaintiff Mitsui O.S.K. Lines' claims
under the Racketeer Influenced and Corrupt Organizations Act. The
Court enters JUDGMENT in favor of Defendant Kesco Shipping, Inc. as
to all claims asserted by Plaintiff Mitsui O.S.K. Lines. Finally,
the Court enters JUDGMENT in favor of Plaintiff Mitsui O.S.K. Lines
as to all counterclaims asserted by Defendants.

The Court's judgment as to Case Number 10-cv-05591-SC remains

undisturbed.

IT IS SO ORDERED, ADJUDGED, AND DECREED.

Dated: July 18, 2013

 

 

UNITED STATES ISTRICT JUDGE

 

oNE woRLo TRADE cENTER, suits 1300
LONG BEAcH, cALlFoRNiA 903031-1500
(562) 435-2626

FLYNN, DEL|CH & WlSE LLP
ATTORNEYS AT LAW

\DOQ\]O\LA-AL»JN»-

N[\)NNNNNNN»-\)-o)-I»-l)-I»-d)-I>-d»-\v_l
O°\lo\§h-BUJN\_‘Q\COO\!O\LI\~PWN*-‘O

 

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 10 of 34
C©aeeBAtJlletz\/QGBSGJ_BIZ monumen&'§®ll FMHe|dJMMJSB H%gge;\_'tod)BS

ERICH P. WISE/SBN 63219
erichw@f`dw-law.com

ALISA MANASANTIVONGS/SBN 260227
alisam@fdw-law.com

FLYNN, DELICH & WISE LLP

One World Trade Center, Suite 1800

Long Beach, CA 90831-1800

Telephone: (562) 435-2626 Facsimile:

JAMES B. NEBEL/SBN 69626
jamesn@fdw-law.com

FLYNN, DELICH & WISE LLP
505 Montgomery Street, 11‘h Floor
San Francisco, CA 94111

Telephone: (415) 693 -5 566 Facsimile:

CONTE C. CICALA/SBN 173554
Conte.Cicala@clydeco.us
CLYDE & CO. US LLP

101 Second Street, 24th Floor

San Francisco, CA 94105

Telephone: (415) 365-9800 Facsimile:

Attomeys for Plaintiff
MITSUI O.S.K. LINES, LTD.

(562) 437-7555

(415) 693-0410

(415) 365-9801

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

MITSUI O.S.K. LINES, LTD.

Plaintiff,
vs.

SEAMASTER LOGISTICS, INC.; SUMMIT
LOGISTICS INTERNATIONAL, INC.;
KESCO CONTAINER LINE, INC.; KESCO
SH[PPING, INC., and DOES l through 20,

Defendants.

VVVVVV\./VVV\/

 

//

Case Nos.: 11-02861 SC

10-05591 SC
[Consolidated]
[P-ROPGS-EB-} JUDGMENT
Date: November 13, 2015
Time: 10:00 a.m.
Courtroom: 1
Judge: Hon. Samuel Conti

 

[Proposed] Judgment

 

\OOQ\]O’\LI\J>L)JN'-‘

»-1)-)->-¢
L»JN'_‘O

(562) 435-2626

,_.
h

ATTORNEYS AT LAW
ONE WORLD TRADE CENTER, SU|TE 1800

p_o
L/\

LONG BEACH, CAL|FORN|A 908031-1800

FLYNN, DEL|CH & WISE LLP
N N N N I\) N N N )-‘ )- r-¢ >_¢
\l O\ LII b L»J N *-‘ O \D 00 \] G\

l\)
00

 

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 11 of 34
Gaaeewlleuv@@%€l€&£ moonnaen&'§!ill FMEddleZmBB Flag@eQZocf)BS

In accordance with its Order on Remand from the Ninth Circuit (Doc. No. 347, 10/05/15,
in Case No. 11-cv-2861-SC), the Court enters judgment as follows. “MOL” refers to plaintiff
Mitsui O.S.K. Lines, Ltd.

1. On MOL’s claims for intentional and negligent misrepresentation, the Court
enters judgment in favor of MOL and against defendant SeaMaster Logistics, Inc. in the amount
of$1,151,205.

2. On MOL’s claims for intentional and negligent misrepresentation, the Court
enters judgment in favor of MOL and against defendant Toll Global Forwarding (Americas) Inc.
(formerly known as Summit Logistics Intemational, Inc.) in the amount of $2,122,374.

3. The Court dismisses with prejudice MOL’s claims against defendants SeaMaster
Logistics, Inc. and Toll Global Forwarding (Americas) Inc. (formerly known as Summit
Logistics Intemational, Inc.) under the Racketeer Influenced and Corrupt Organizations Act, 18
U.S.C. Sections 1962 et seq.

4. In addition to the amount stated in paragraph 2, on MOL’s claims for intentional
and negligent misrepresentation and conspiracy, the Court entersjudgment in favor of MOL and
against defendant Toll Global Forwarding (Americas) Inc. (formerly known as Summit Logistics
International, Inc.) jointly and severally with defendant Kesco Container Line, Inc., in the
amount of $242,649.

5. The Court’s following judgments stated in its Order Granting Summit Logistics
International Inc.’s Motion to Alter or Amend the Judgment (Doc. No. 309, 07/18/13, in Case
No. l 1-cv-2861-SC) remain undisturbed: (a) judgment in favor of MOL against defendant Kesco
Container Line, Inc.; and (b) judgment in favor of Kesco Shipping, Inc. against MOL,

//

2

 

[Proposed] Judgment

 

\OO¢\]O\Lh-D~L)JN'-\

»-1»-1»-¢»-
L»JN-*O

(562) 435-2626
v-
h

ATTORNEYS AT LAW
ONE WORLD TRADE CENTER, SU|TE 1800

,_
Lh

LONG BEACH. CAL|FORNIA 908031-1800

FLYNN, DEL|CH & WISE LLP
N N N N r~.) N N r\) »- ._- ._. ._.
\l o\ m .s> w N »- o \o oo \l o\

[\)
00

 

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 12 of 34
CGaeeSAl_tl_tequGBS&l€Kl? momt%$§ll HH&e|dlDtRZmBB Ha@eSBocf)BB

6. The Court’s judgment in Case No. 10-cv-0599l-SC remains undisturbed.

IT IS SO ORDERED, ADJUDGED, AND DECREED.

 

0
Dated: October 21, 2015 M
Samuel Conti

United States District Judge

3

 

[Proposed] Judgment

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 13 of 34

EXHIBIT B

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 14 of 34

l 0

. ' BoNi) No. 8941507

ar 03

FEDERAL MARmME coMMis sIoN
NoN-vEssEL oi>ERATrNG cor/MoN cARRIER (Nvocc) BOND
(sEcTroN 23, erPPrNG AcT oF 1934)

___Kesm_£cntainsr.Lins._Inr . as Principal
(hereinaiter called Principal), and WASHINGTON INTERNATIONAL INSURANCE COMPANY, an
Arizona Corporation, as Surety (hereinafter called Surety) are held and firmly bound unto the United
States of America in the sum of IlS_$§§Lo_o_Q,QQ for the payment of which sum we bind ourselves, our heirs,
executors, administrators, successors and assigns, jointly and severally.

 

WHEREAS, Principal operates as an NVOCC in the waterbome foreign commerce of the United
States, has NVOCC tariff on file with the Federal Maritime Commission, and pursuant to section 23 of
the Shipping Act of 1984 has elected to file this bond with the Commissicn;

NOW, THEREFORE, the condition of this obligation is that the penalty amount of this bond shall
be available to pay any judgment for damages against the Principal arising from the Principal’s
transportation related activities or order for reparations issued pursuant to section 11 of the Shipping Act
of 1984, 46 U.S.C. app. §1710, or any penalty assessed against the Principal pursuant to section 13 of the
Shipping Act of 1984, 46 U.S.C. app. §1712.

This bond shall inure to the benefit of any and all persons who have obtained a judgment for
damages against the Principal arising fi'om its transportation related activities or order of reparation issued
pursuant to section 11 of the Shipping Act of 1984, and to the benth of the Federal Maritime
Commission for any penalty assessed against the Principal pursuant to section 13 of the Shipping Act of
1984, However, this bond shall not apply to shipments of used household goods and personal effects for
the account of the Department of Defense or the account of federal civilian executive agencies shipping
under the Intemational Household Goods Program administered by the General Services Administration.

The liability of the Surety shall not be discharged by any payment of succession of payments
hereunder, unless and until such payment or payments shall aggregate the penalty of this bond, and in no
event shall the Surety’s total obligation hereunder exceed said penalty regardless of the number of claims

or claimants

This bond is eE`ective the ___l_s_t_ day of _O_Qto_b_e_r__, 19 21 , and shall continue in effect until
discharged or terminated as herein provided. The Principal or the Surety may at any time temiinate this
bond by written notice to the Federal Maritime Commission at its omce in Washington, D.C. Such
termination shall become effective thirty (30) days after receipt of said notice by the Commission. The
Surety shall not be liable for any transportation related activities of the Principal after the expiration of the
thirty (30) day period but such termination shall not affect the liability of the Principal and Surety for any
event occurring prior to the date when said termination becomes ed`ective.

1
~

Form FMC»48
(Rev. 8/95)

55

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 15 of 34

The underwriting Surety will promptly notify the Director, Bureau of Domestic Regulation, Fede,ral
Maritime Commission, Washington, D.C. 20573, of any claim(s) against this bond.

Signed and sealed this__Ls_t_ day of _O_¢_tgbgr_____, 19_9_7_.

(Please type name of signer under each signature.)

X

 

lNDIVIDUAL PRINCIPAL OR PARTNER BUSINBSS ADDRESS

X

 

lNDl'VIDUAL ?RINCIPAL OR PARTNER BUSINESS ADDRESS

X

 

lNDlVIDUAL PR.INC[PAL OR PARTNER BUS[NESS ADDRESS

 

TRADENAME,IFANY

 

_Kes.c.o_(lan.tainar_l.rine. Inc-

CORPORATB PRINCIPAL

NEW YGRK STATE
s'rA'ra or mcoarorumon

 

 

 

'mADa NAME, 112 ANY
155-50 145th Avenue

' .thi434
BUS AD

B“ En~€no tsus
PnEs; ENT

rm.a '

 

(Affix Corporate Seal)

 

 

CORPORATE BURETY

ausmass l apss c
@§Mq.
kasa§-s%os

By: Mia S. Lum

 

ATTORNEY-IN-FACT
Tl'l'LE

(ABix Corporate Seal)

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 16 of 34

. WASHING TON INTERNA TIONAL IN'SURAN& COMPANY
' POWER OF A'ITORNEY

KNOW ALL BY THESE PRESENTS: That the Washington international insurance Company, a corporation organized and e)dsting under the laws
of the State of Arizona, and having its principal office in the Vil|age of |tasca, illinois does hereby constitute and appoint

TIFFANI A. BRINKERHOFF, JOHN F. WALSH, RONALD GEE AND MIA S. LUM
EACH lN THEIR SEPARATE CAPA CITY

its true and lawful attomey(s)-ln-fact to execute, seal and deliver for and on its behalf as surety, any and all bonds and undertakinge, recognizances,
contracts of indemnity and other writings obligatory in the nature thereof, which are or may be allowed, required, or permitted by lew, etatute, rulel
regulation, contract or otherwise, and the execution of such instrumeni(s) in pursuance of these.presents, shall be as binding upon the said Washington
lntemationei insurance Company as fully and ampiy, to ali intents and purposes. as ifthe same has been duty executed and acknowledged by its
President and its principal office.

This Power of Attomey shall be limited in amount to $100,000.00 for any single obiigation.

This Power of Attomey is issued pursuant to authority granted by the resolutions of the Board of Directors adopted March 22, 1978,
Juiy 3, 1980 end October 21, 1986 which reed. in part, as follows:

1. The Chalnnan ofthe Board, President, Vice President, Assistant Secretary, Treesurer and Secretary may designate Attomeye-ln-Fect, end
authorize them to execute on behalf of the Company, and attach the Seal of the Company thereto, bonds, and undertakinge, recognizancoo,
contracts of indemnity and other writings obligatory in the nature thereof and to appoint Speclai Attorneye-ln-Fact, who are hereby authorized
to certify copies of any power-of-attomey issued in pursuant to this section and/or any of the By-Laws of the Company, and to remove. at any
time, any such Attomey-in-Fect or Speclai Attomey-ln-Fact and revoke the authority given him.

2. The signatures of the Chalnnan ofthe Board, the President, Vlce President, Asslstant Secretary, Treesurer and Secretary, and the corporate
seal of the Company, may be affixed to any Power ofAttomey, certiiicate, bond or undertaking relating thereto. by facsimiie. Any such Power
ofAttomsy, certificate bond or undertaking bearing such facsimile signature or facsimile seal affixed in the ordinary course oi‘ business shall
be valid and binding upon the Company.

lN TESTiMONY WHEREOF the Washington international insurance Company has caused this instrument to be signed and its corporate seal to be

 

 

\\\ \p.ili]ril,q[
§`\\;Q..\¢E,?:\'__......,
_="S»~" scm
§ §§ dion-va
’~’EY'."-,_ Si-.é'}iw ,-
srATE oFlLuNols) aj '¢
couer or= cool<) 2.,

On this 13th day of June 1997, ¢b’éforn%gf€g iihe individual who executed the preceding instrument to me personally known, and, being by me
duly swom, said that he is the therein esc bed and authorized officer of the Washin -- on international insurance Company. that the seal affixed to
said instrument ls the Corporate Seal of said Company;

lN TESTiMONY WHER _¢_ _-`.
..'0"§\ ic Ai/\L si-;Ai."

HO\NERTO ON
E ear illinois
09-7

    
   

 
   

ay and year first above written.

      
 

N°\gry PubiiC. 5`5\ ,,
commission E"‘l'»‘_l'°s ‘_ -'

 
   
 
  

s'rArE oF lLLiNois)
couNTY or= cooK)

|, the undersigned Vlce Preddent of WASHlNGTON |NTERNATiONAL iNSURANCE COMPANV. en ARiZONA Corporetien. DO HEREBY CERT|FY
that the foregoing and attached POWER OF A'l'i'ORNEY remains in full force end has not been revoked and furthermore that Articie iii Seciion 5
of the By-Lews of the Corporaiion, and the Resoiuiion of Board of Dlrectors. set forth |n the Power of Attomey, are now in force.

Signed and sealed in the County of Cook Dated the ll da of \ :H!Emb£[§ , 194)'7" .
Ja%es§ Carpent§, Vlce~President

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 17 of 34

EXHIBIT C

'\

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 18 of 34

q d tamm ¢ tMOS

Attached to and forming part of Bond # 825_1_507 issued to Kggcg §ogtaigg[ !,¢inel Inc
This rider executed April l6. 1999 shall be effective May 1, 1999, 12:Ol A.M

1. The original effective and execution dates of the bond, and any effective and execution dates of any rider(s) heretofore provided shall
not be changed by this rider.
2. The Form Number shall now read: Form FMC-48.
3. The title of the bond shall now read:
FEDERAL MARIT[ME COMM[SSION
Ocean Transportation lnterrnediary (OTI) Bond
(Section l9, Shipping Act of 1984, as amended by the Ocean Shipping Reform Act of 1998 and the Coast Guard
Authon'zation Act of 1988)
4. The first live paragraphs of the bond shall now read:

K§§tw Co_gfainel’ Lln§ Int! , s NVQ§§ la Principal

(hcreinatlu' “Principa|"), and Washington international Insurance Company. as Surety (hereinattcr "Surcty") are held and firmly bound unto the United Statea oi`America in the

sum cf`§ 7§,000 for the payment ol' which cum we bind ourselvs, our heira, executora. administratore, successors and assigna, jointly and aevcmlly.

threas, principal operate aa an O'I'l inthe waierborneforeign commerce ofthe United Statea in accordance with the Shipping Act of 1984, aa amended by the Ocean
Shipping Reform Act of 1998 and the Ccast Guard Authorizatlon Act ot`1998 ("1984 Act"), 46 U.S.C. app 1702, and, il'neceaaary, hac a valid tari.iT published pursuant to 46
Cl-`R part 515 and 520, and pursuant to section 19 ofthe 1984 Act, tiles this bond with the Comrnissicn;

Ncw, Therafcre, The condition ol`thia obligation ia that the penalty amount ot' this bond shall be available to pay anyjudgment or any settlement made pursuant to
a claim undu'4_6 CFR § 515.?3(1)) for damages against the principal arising S'orn the Principal'a transportation-related activities or order for rcparatiom issued pursuant to section
11 ofthe 1984 Act, 46 U.S.C. app. 1710, or any penalty accused againatthe Priricipal pursuant to section 13 cf the 1984 Act, 46 U.S.C. app. 1712.

'I`hiabcndahall lincoln thabmelitot`anyandall permiawhohaveobtainedajudgment oraetticment made pursuanttc a claim under 46 CFR § 515.23(b) for damages
againattlie Principal ariaingii'om itatr'ari.spcrtation-relatcd activitiea or order cf reparation issued pursuant to section 11 of the 1984 Act, and to thc bcneEt of the Federal Maritime
Conmiisaiont'rrany penalty assessed againat the Principal pursuant to section 13 ofthe 1984 Act. However, the bond ahall not applyto shipments ot`uaed household goode and
personal ett'ecfa foTlhe account oftlie_`Déparhneiit ol'Dcl`ense cr the account offed€ral civilian executive agencies lhipping under the International Houselio|d Gooda Program
administered by the General Servicea Adminiltraticn.

The liability ofthe Surety shall not be discharged by any payment or rucceasion cf payments hcreunder, unless and until such payment or payments shall aggregate
the penalty ofthia bond, and in no event shall the Surcty’a total obligation hereunder exceed said penalty regardless cf` the number ot' claims or claimants
5. The first three sentences of the sixth paragraph shall remain unchanged The last sentence ofthe sixth paragraph shall read:

The Surety abal| notbc liable forany transportation-related activities cf the Principal alter the expiration ofthe 30-day period but such termination shall not aB`ect the
liability ofthe Principai and Surety l'or any event occurring prior to the date when raid termination becomea eB'cctive.

6. The seventh paragraph ofthe bond shall be replaced by the following two paragi'aphs:

'Ihe Surety consents to bc sued directly in respect ofa.ny bona tide claim owed by Frincipal i`cr damagea, reparations or penalties ariling horn the tranlpcrtation-rslawd
activitiu under i.he1984 Act efPrinoipal in the event that auch legal liability hal not been dircharged by the Principal or Surety after a claimant hal obtained a final judgment (a.fter
appeal, if my) againrt the Principal horn a United Statea Feder'al cr Stata Court cf competent jurisdiction and hal complied with the procedurea for collecting on such a judgment
ptaaiaiitto 46 CFR § SlS.B(b), the I-`ederal Maritime Comminion, or where all partiea and claimants ctherwiie mutually coruent, iam a foreign oourt, cr where such claimant hal
become mtitled topaymentot'e apeci£cd aum by virtue cf a compromiae aett.lernent agreement made with the Principal and/or Surety pursuant to 46 CFR § 515.?3(b), whereby, upon
payment cf the agreed lum, the Surety ia to be titlly, irrevocably and unconditionally diachargcd ti'om all limits liability to such claimant; provided, howcvcr, that Suretya total
obligation hereundu' shall net exceed the amount act forth in 46 CFR § 515.21. aa applicable

The underwriting S\a'etywill ponzpdy notify the Director, Bureau cf'l'aril§, Certchaticn and Liccnoing, Federal Maritime Ccinmiaaioa, Waahington, DC 20573, of any
claim(s) againlt t.hia bond,
7. These changes herein shall inure to the benefit of those claimants whose claims arise on or alter the efective date of this rider.
8. Otha'than as above stated, nothing herein contained shall be held to vary, altsr, waive, or extend any of the terms, conditions, provisions,

agreements or limitations of the above mentioned bond,

PRlNClPAL: Kesco Container Line, lnc

 

 

 

 

Signarura
Name and Tllle.‘ Nam¢ and Tltle ' ` '
A,Uix Corpara!a Seal: Ajix Corporatc Seal:

Case 3:18-cV-06780-EDL Document 1 Fi|eci 11/08/18 Page 19 of 34

n |||l, ‘||l,

WASHING TON INTERNA TIONAL INSURANCE CGMPANY
Po wER oF A 'r'roRNEY

KNOW ALL BY THESE PRESENTS: Thatthe Washington lnternational insurance Company, a corporation organized and ex|sting under the laws
of the Stata of Anzona. and having its principal office ln the th|age of ltasca, |ll|nols does hereby constitute end appoint

TlFFANl A. BRlNKERHOFF, JOHN F. WALSH AND MIA S. LUM
EACH lN THEIR SEPARATE CAPACITY

ns true and lawful attorney(s)-ln-fact to exacute, seal and denver for and on its behalf as surety, any and all bonds and undertakings, recognizances.
contracts of indemnity and other writings obligatory in the nature thereof, which are or may be allowedl required, or permitted by |aw, statute, rule,
regulation, contract or otherwise, and the execution ot such lnstrument(s) in pursuance of these presents, shall be as bindlng upon the said Washington
lnternatlonat insurance Company as tully and amplyl to all intents and purposes, as if the same has been duly executed and acknowledged by lts
President andl or its principal ofticere.

This Power of Attomey shall be limited in amount to $300,000.00 for any single obligation.

This Power of Attomey is issued pursuant to authority granted by the resolutions of the Board of Directors adopted March 22, 1978,
Ju|y 3, 1980 and October 21, 1986 which read, in part1 as follows:

1. The Chalnnan ofthe Board, President, V|ce F’res|dentl Aaslstant Secretary, Treasurer and Sccratsry may designate Attomeys-tn-Fact. and
authorize them to execute on behalf ofthe Companyl and attach tha Seal of the Company thereto. bonds, and undertakinge, recognizances,
contracts of indemnity and other writings obligatory ln the nature thareof. and to appoint Speclal Attomeys-ln-Fact, who are hereby authorized
to certify copies of any power-of-attomey issued in pursuant to this section and/or any of the By-Laws of the Company, and to remove, at any
time, _any such Attomey-ln-Fact or Spscia| Attornay-in-Fact and revoke the authority given hlm.

2. The signatures ot the Chalnnan of the Board, the Presldant, Vlce Presldent, Asaistant Secretary. Treasurer and Secretary, and the corporate
seal of the Company, may be offered to any Power ofAttomey, certiticate, bond or undertaking relating thereto. by facsimile Any such Power
ofAttomey, certificate bond or undertaking bearing such facsimile signature or facsimile seal affbred ln tha ordinary course of business shall
be valid and binding upon the Company.

_ “\nu\urrrn,, ll `

|N TEST|MQNY . _ i'-{ thgwaehingtcn lntamational insurance Company has caused this instrument to be signed and ita corporate seal to be

arrqu by§s\;ais_iaenz'eb'on(i,l€g,éi; am day or Apru, 1999.

` _. -¢
G’*"`§?Z°~>;# fin

F'Eéie §§

\\\

..
'”"urrm\\\“

\l\llls"l["”
:.“lB_S]`@‘,

_.¢~.

¢ ¢£
, » ¢
¢ d g g
’/ ',‘ ’- .' § §
g '._ _ .‘ `v`$
ll '°'¢n¢¢s" `\\

'/ . '
,"`//;lq le l 20 w h \.\'\""

sTATE oF lLui\'id|sim\\\\‘
couNrY oF cooK)

On this Gth day of April, 1999. before me came the individual who executed the preceding instrument, to me personally known, and, being by me duty
sworn. said that he is the therein described and authorized ofncer of the Washington lntemational insurance Companw that the seat affixed to said
instrument ls the Corporate Seal of sold Company.

|N TESTiMONY WHEREOF, l have hereunto set my hand and affsted my Otiiclal Seal, the day and year tirat above written.

cFFlcrAl. seAr.

 

     
   
     

 

tamm A ram ’V,laww.:r) ii . /Y@M/
` Ni@iwmaftgzwm Yas§llnA Parel,Narary Pubuc

  

My Commission Explres August 18, 2002
CER

STATE OF lLLlNOlS)
COUNTY OF COOK)

ll the undersigned ch Preetdent of WASH|NGTON INTERNAT|ONAL INSURANCE COMPANY, an AR|ZONA Corporation, DO HEREBY CER_TIFY
that the foregoing and attached POWER OF ATTORNEY remains in full force and has not been revoked, and furthermore that Artlcle tl|. Secoon 5
of the By~Laws of the Corporation. and tha Raso|ution ofthe Board of Dlrectors, set forth ln the Power of Attorney. are now in force.

 

Signed and sealed in the County of Cook. Dated the day of . 19
Ja . arpenr , Vice~Presldent
0 l l 0 0 1 l
l l 00 l l l 0 1 l
. 0 l l l l ¢ ¢ 0 l l . l
° . : : .' ': ':

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 20 of 34

EXHIBIT D

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 21 of 34

» o \;,16¢03

American Alternative lnsurance Corporation
A Delaware Corporation

OT| Assumption Endorsement or Rider

 

 

 

 

 

A'l'l'ACHED TO AND DATE ENDOEEMENT OR EFFECT|VE TlME EFFECTNE DATE
FORM|NG PART OF THE RIDER EXECUTED OF ENDORSEMENT OR OF ENDORSEMENT OR
BOND NO. RlDER R|DER
8941507 09/01/2011 12:01 am 10/01/2011
lSSUED TCi i.D. NUMBER
FEDERAL MAR|T\ME coMMlSSloN 39415°7°°

 

ON BEHALF OF

FMC ORG NO: 012903
PR|NCIPAL NAMEZ KESCC CONTA|NER LlNE, |NC.

PR|NC|PAL DBAZ
PR|NCIPAL ADDRESS: 154-09 146TH AVENUE
2ND FLCOR
JAMA|CA,NY 11434 UN|TED STATES
PR|NC|PAL PHONE: (718) 656-4800
PR|NC|PAL FAX: (718) 656-2299

The following changes have been made to the bond:

The surety on this bond is changed to read:

American Alternatlve insurance Corporation
A Delaware Corporation

555 College Road East

P.O. Box 5241

Princeton, NJ 08543

American Altemative insurance Corporation
New Surety Name

assumes all obligations of the above referenced
WASH|NGTON lNTERNATlONAL lNSURANCE COMPANY

Former Surety Name
bond as of the above referenced effective date of this rider. A|| other terms and conditions of the bond
and any previously issued riders to said bond, including the bond amount, remain unchanged.

Nothing herein contained shall be held to vary, alter. waive, or extend any of the termsl conditions,
provisions, agreements or limitations of the above mentioned Bond, other than as above stated.

American Altemative insurance Corporatlon

/}iM/Aw !ZJM

 

By: MATrHEszEHNER
0 ll l l
. l . l l. ..
.\. l . . .l. il . . I
l .l l . . . .
l .

. . 2 . Fsrev0311

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 22 of 34

EXHIBIT E

Case 3:18-cv-06780-EDL Documentl Filed11/08/18

JOHN A. FLYNN (1945-1991) FLYNN, DELICH & WISE LLP
sAM D. DELch (1940-2004) ATTORNEYS AT LAW

ERch P. wise oNE woRLD TRADE CENTER
NicHoLAs s. Pol.ms 1 sulTF. 1800

usA M. coNNERT LONG BEACH, cALlFORNIA 90831-1800
AusA MANASANnvoNGs 1 TELEPHONE; (562) 435-2626
MELoDY c. cHANo 1 FACSlMlLE: (562) 437-7555
zAcHARY J. PoLms

Auan MARolAN

PETER F. BLACKTT

JAMES B. NEBEL

JOHN H. FERGUSON 1' *

TAdmitted in Califomia and Washington

'|'T Admined in Louismna and New \'0rk only

°Admiltcd in Tean
Al| others admitted in Califomia

November 8, 2017

MU.S. Mail r_Lnd Facsimile: 847 969 BM

Ms. Samantha Myers

Roanoke Trade Services, Inc.

1475 E. Woodield Road, Suite 500
Schaumburg, IL 60173-4903

Re: MOL v. VariolMVOCC Shigpers
USDC Case No. 3:11-cv-02861-SC
Our File: MOL 113L

Dear Ms. Myers:

Page 23 of 34

505 Montgomery Street, lllh Floor
San Francisco, CA 941||
Telephone: (415) 693-5 566
Facsimile: (415) 693-0410

1420 5th Avenue, Suite 3358
Scattle, WA 98101
Telephone: (206) 258-63l l
Facsimile: (562) 437-7555

Reply to: Long Beach
Wriler's direct e-mail:
mclodyc@fdw-low.com
Dircct Dial: (562) 733-2387

We represent Mitsui O.S.K. Lines, Ltd. in the Mitsui O.S.K. Lines, Ltd. v. Seamaster
Logistics, Inc., et al. litigation, U.S. District Court Case No. 3:11-cv-02861-SC. Please iind
enclosed the Juiy 18, 2013 and October 21, 2015 Judgments of District Court Judge Samuel
Conti against various NVOCC shippers, to include Kesco Container Line, Inc. Pursuant to the
enclosed Judgements and 46 CFR 515.23, we request payment to Mitsui O.S.K. Lines, Ltd. of
$75,000.00, the full amount of Kesco Container Line, Inc.’s enclosed bond nos. 8941507 and
894150700 no later than December 7, 2017. Please do not hesitate to contact us should you have

any questions concerning the foregoing.
Very truly yours,

FL

   
 

Melody C. Chang
Erich P. Wise

MCC/al
Enclosures

, DELICH & WISE LLP

ii\

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 24 of 34

’ 0 \96103

American Altemative insurance Corporation
A Delaware Corporation

OTi Assumption Endorsement or Rider

 

 

 

 

 

ATTACH€D TO AND DATE ENDORSEMENT OR EFFECT|VE TlME EFFECTNE DATE
FORMlNG PART OF THE R|DER EXECUTED OF ENDORSEMENT OR OF ENDORSEMENT OR
BOND NO. R|DER R|DER
8941507 09/01/2011 12:01 am 10/01/2011
lSSUED TO i.D. NUMBER
FEDERAL MAR|T\ME commission 89415°7°°

 

ON BEHALF OF

FMC ORG NOZ 012903
PR|NC|PAL NAME§ KESCO CONTA|NER LlNE, lNC.

PR|NC|PAL DBAZ
PR|NC|PAL ADDRESS: 154-09 146TH AVENUE
2ND FLOOR
JAMA|CA,N¥ 11434 UN|TED STATES
PR|NC|PAL PHONE: (718) 856-4800
PR|NCIPAL FAXZ (718) 656-2299

The following changes have been made to the bond:

The surety on this bond is changed to read:

American Altemative insurance Corporation
A Delaware Corporation

555 College Road Eest

P.O. Box 5241

Princeton, NJ 08543

American Altemative insurance Corporation
New Surety Name

assumes ail obligations of the above referenced

WASH|NGTON lNTERNATiONAL lNSURANCE COMPANY
Fonner Surety Name

bond as of the above referenced effective date of this rider. Ai| other terms and conditions of the bond
and any previously issued riders to said bond, including the bond amount, remain unchanged

Nothing herein contained shall be held to vary, alter, waive, or extend any of the termsl conditions,
provisions. agreements or limitations of the above mentioned Bond, other than as above stated .

American Altemative insurance Corporation

towile afgch

By: MA`ITHEW L. ZEHNER

 

_ FBrev0311

'\

Case 3:18-cv-06780-EDL Document 1 Filed 11/08/18 Page 25 of 34

- . BoNr) RmER . iV/)`q@eg

Attached to and forming part of Bond # §2§1§07 issued to §§ggcg gogtaiggg Line, Ing
This rider executed Ant'il 16. 1999 shall be eii`ective May l, 1999. 12:01 A.M

l. The original eii`ective and execution dates of the bond, and any eH`ective and execution dates of any rider(s) heretofore provided shall
not be changed by this rider.
2. The Form Number shall now read: Form FMC~48.
3. The title of the bond shall now read:
FEDERAL MARITIME COMMISSION
Occan Transportation lntermediary (OTl') Bond
(Section l9, Shipping Act of 1984, as amended by the Ocean Shipping Reform Act of 1998 and the Coast Guard
Authon`zation Act of 1988)
4. The first five paragraphs of the bond shall now read:

Ke§¢g ngfalngl' Lig§, Inc , a NVQQQ uPrinelpsl

(hereinailer "Principal"), and Washington lnternational insurance Company, as Surety (hereinuiter "Surety”) are held and fu'mly bound unto the United Statcs ofAmerica in the

sum of`§ 7§,000 for the payment of` which sum we bind ourselvcs, our heirs, cxecutors, administrators, successors and migns, jointly and severaiiy.

Whereas, Principal operala as an O’I'l inthe waterbome foreigt commerce of the United States in accordance with the Shipping Act of 1984, as amended by the Ocean
Shipping Reform Act of 1998 and the Coast Guard Authorization Act of 1998 ("1984 Act"), 46 U.S.C. app 1702, and, ifnecesaary, has a valid tariH` published pursuant to 46
CFR part 515 and 520, and pursuant to section 19 ofthe 1984 Act, files this bond with the Commission;

Now, 'l'herei`ore, The condition of this obligation is that the penalty amount of this bond shall be available to pay anyjudgnent or any settlement made pursuant to
a claim unda46 CFR § 515.73(b) for damages against the Principsl arising from the Yrincipai's transportation-related activities or order for reparations issued pursuant to section
ll ofthe 1984 Ad, 46 U.S.C. app. 1710, or any penalty assessed againstthe Principal pursuant to section 13 ofthe 1984 Act, 46 U.S.C. app. 1712.

Thisbcndahall irmto thebeteiitcfanyataiallpamwla)havcobtained ajudgment orsettiement made pursuantto a claim under 46 CFR § 515.23(b) fordsmages
againstthePriraa'pal arisinng itstramporta!im-reisted activities or order cfreparation issued pursuant te section 11 oi' the 1984 Act, and to the beneEt ofthe cheral Maritime
Commissionforany penalty assessed against the Principal pursuant to section 13 ofthe 1984 Act. However, the bond shall not applyto shipments of used household goods and
personal eB'eds fo'r'"the account ct'i.h?DEpu"tmerii ofDel'ense or the account of` federal civilian executive agencies shipping undElhe lnt`emaiionai Household Goods Progrsrn
administered by the General Serviccs Administration.

The liability of the Surety shall not be discharged by any payment or succession ofpaymant.s hereunder, unless and until such payment or payments shall aggregate
the penalty ofthia bond, and in no event shall the SuretYs total obligation hereunder exceed said penalty regardless ofthe number of claims or claimants
5. The first three sentences of the sixth paragraph shall remain unchanged The last sentence of the sixth paragraph shall read:

The Surety shall not be liable for any transportation-related activities of the Principal siler the expiration of` the 30-day period but such termination shall not affect the
liability of the Principal and Surety for any event occurring prior to the date when said termination becomes eEective.

6. The seventh paragraph of the bond shall be replaced by the following two paragraphs:

'Ihe Surety ooruents to be sued directly in respect of any bona tide claim owed by Principsl for damages, reparations or penalties arising iam the transportation-related
activities \mder t.he1984 Act ofPrincipal in the event that such legal liability has not been discharged by the Princips.i or Surety siler a claimant has obtained a final judgment (cilcr
appeal, ifsny) against the Principai E'om s United States Federal or State Court cf competent jurisdiction and has complied with the procedures for collecting on such s judgment
psa-amin 46 CFR § 515.23(b), the Federal Maritime Commission, or where all parties and claimants otherwise mutually cornent, iam s foreign eourt, orwhere utah claimant hal
become uttitled to psymcntoi'e apeciied sum by virtue ofa compromise settlement agreement made with the Principal and/or Surety pursuant to 46 CFR § 515.23(b), whereby. upon
payment of the agreed lum, the Surety is to be titliy, irrevocably and unconditionally discharged &cm all t'ta'thta' liability to such ols.ims.at; provided, however, that Suretfs total
obligation hereunder shall not exceed the amount set forth in 46 CFR § 515.21, u applicable

The tmderwriting S\aetywill pronptly notify the Director, Burcau cf’i`ari.m, Certi£cation and Lieensing, cheral Maritime Commission. Washington, DC 20573, choy
claim(s) against this bond.
7. These changes herein shall inure to the benefit of those claimants whose claims arise on or after the eh'ective date of this n°der.
8. Other than as above stated, nothing herein contained shall he held to vary, alter, waive, or extend any of the terms, conditions, provisions,

agreements or limitations of the above mentioned bond.

PRlNCIPAL: Kesco Container Line, Inc

 

 

 

 

Signcture
Name and Tltle.’ `Name and Tlll¢ ' ` ' .
A/]'ur Carparcta Seal: Ajix Corporara Seal:

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 26 of 34

n . .

WA SHING TON INTERNA TIONAL INSURANCE COMPANY
PowER oF ATToRNEY

KNOW ALL BY THESE PRESENTS: Thatthe Washington lntsrnational insurance Company. a corporation organized and existing under the laws
of the State of Arizona. and having its principal office |n the Vl|laga of ltasca, illinois does hereby CONSllf‘-ll€ and appoint

TIFFANI A. BRlNKERHOFF. JOHN F. WALSH AND MlA S. LUM
EACH IN THEIR $EPARA TE CAPACITY

is true and lawful attorney(s)-in-facttc execute. seal and deliver for and on its behalf as surety, any and all bonds and undertakings, recognizances.
contracts of indemnity and other writings obligatory ln the nature thereof. which are or may be allowedl required. or permitted by law, statute, rule,
regulation, contract or omerwiso, and the execution of such lnatrument(a) ln pursuance of these presents, shall be as binding upon the said Washington
international insurance Company as fully and amply, to all intents and purposaa. as if the same has been duly executed and acknowledged by lts
Preaident and/ or its principal officers

This Power of Attorney shell be limited in amount to $300,000.00 for any single obligation.

This Power of Atfomey is issued pursuant to authority granted by the resolutions ofthe Board of Directors adopted March 22, 1978,
Juiy 3, 1980 and October 21, 1986 which read, in part, as follows:

1. The Chalnnan ofthe Board, Presldcnt, Vlce Preaident, Aaslstant Sacretary, Treasurer and Secretary may designate Attomaya-in-Fact, and
authorize them to execute on behalf ofthe Companyl and attach the Seal of the Company thereto. bonda. and undertakings, recognizancas,
contracts of indemnity and other writings obligatory in the nature thareof. and to appoint Spacia| Attomays-in-Fact. who are hereby authorized
to certify copies of any power-of-attomay issued in pursuant to this section and/or any of the By-Laws of the Company. and to remova, at any
time, _any such Attomey-ln-Fact or Spacial Attornay-in-Faet and revoke the authority given hlm.

2. The signatures of the Chalnnan ofthe Board, the President, Vlce Presldent, Assiatant Sacretary. Treasurer and Secretary, and the corporate
seal of the Company. may be offered to any Power of Attomey, certificate bond or undertaking relating thereto. by facsimile Any such Power
ofAttomey, certificate bond or undertaking bearing such facsimile signature or facsimile seal affixed |n tha ordinary course of business shall
be valid and binding upon the Company.

_ \\\mmnm,,, 0 _

|N TESTIMQNY _ _ dthaahington lntemational insurance Company has caused this instrument to be signed and rts corporate seal to be

armed by`sr§aii_ erced'ori(€!_tig,,ffr§ am day orApru, 1999.

PFB¢Q§?, .”._
w-. l - /
//¢:/../

5 .
Michasl M. Davenport, Senlor

§

33

      
  

1303
lmrm\“

»f/¢/d.
Il[,

.
1 t-
. .

’¢ " '

"/l;,,l'j Fi léél‘;l l*`"`.`.`~.\\'
I

srATE oF rLuN'BlBl““"
couer oF cook)

On this Sth day of Apri, 1999, before me came the individual who executed the preceding instrument, to ma personally known, and, being by me duly
sworn. said that he is the therein described and authorized ofhcer of the Washington international Insurance Compan\n that the seal affixed to said
instrument la the Corporata Seal of said Company;

|N TESTiMONY WHEREOF, l have hersunto set my hand and affixed my Official Seall the day and year first above written.

ernest seat
YABMIN A PATEL

NWV ititttt. stare or auncrs:
` mit°.hm t
CERMMMM

4
4¢"

esident

I//

 
    
 

s
a
1
1 .
Yas n A Pate|, Notary Pub|lc

My Commission Explres August 18, 2002

 

' 'vv-w--¢_- -

srATE oF lLuNors)
couer ol= cook)

I, the undersigned ch President of WASH|NGTON lNTERNATiONAL lNSURANCE COMPANY, an AR|ZONA Corpcration. DO HEREBY CER_T|FY
that the foregoing and attached POWER OF ATTORNEY remains in full force and has not been revoked, and furthermore that Article ll|, Secson 5
of the By~Laws of the Corporation, and the Resolution of the Board of Dlrectors, set forth in the Power of Attornay, are now in force.

 

Signed and sealed in the County of Cook. Dated the day of . 19
Ja . arpant , Vlce-President
l l l . . § l
l C l 0 0 . l . 0 0
0 l l l l l l 0 . l l l .
' . : : .' ': ':

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 27 of 34

. , ' .

- BOND NO. 8941507

ea 03

NON~VESSEL OPERATING COMMON CARR[ER (NVOCC) BOND
(SECTION 23, SH[PPING ACT OF 1984)

___Kem_(lantainer.Lin.e._Inr . as Principal
(hereinaher called Principal), and WASHINGTON INTERNATIONAL INSURANCE COMPANY, an

Arizona Corporation, as Surety (hereinafier called Surety) are held and Ennly bound unto the United
States of America in the sum ofHSi§£,Q_Q_Q,Q_Q for the payment of which sum we bind ourselves, our heirs,
executors, administrators, successors and assigns, jointly and severally.

 

WHEREAS, Principal operates as an NVCCC in the waterbome foreign commerce of the United
States, has NVOCC tariff on file with the Federal Maritime Commission, and pursuant to section 23 of
the Shipping Act of 1984 has elected to Ble this bond with the Commission;

NOW, THEREFORE, the condition of this obligation is that the penalty amount of this bond shall
be available to pay any judgment for damages against the Principal arising from the Principal’s
transportation related activities or order for reparations issued pursuant to section 11 of the Shipping Act
of 1984, 46 U.S.C. app. §1710, or any penalty assessed against the Principal pursuant to section 13 of the
Shipping Act of 1984, 46 U.S.C. app. §1712.

This bond shall inure to the benefit of any and all persons who have obtained a judgment for
damages against the Principal arising fi'om its transportation related activities or order of reparation issued
pursuant to section 11 of the Shipping Act of 1984, and to the benefit of the Federal Maritime
Commission for any penalty assessed against the Principal pursuant to section 13 of the Shipping Act of
1984. However, this bond shall not apply to shipments of used household goods and personal effects for
the account of the Department of Defense or the account of federal civilian executive agencies shipping
under the Intemational Household Goods Program administered by the General Services Administration.

The liability of the Surety shall not be discharged by any payment of succession of payments
hereunder, unless and until such payment or payments shall aggregate the penalty of this bond, and in no
event shall the Surety’s total obligation hereunder exceed said penalty regardless of the number of claims

or claimants

This bond is effective the __l§_t_ day of __O_eto_b_ex__, 19__2_7_, and shall continue in eH`ect until
discharged or terminated as herein provided. The Principal or the Surety may at any time terminate this
bond by written notice to the Federal Maritime Commission at its oHice in Washington, D.C. Such
termination shall become ed`ective thirty (30) days after receipt of said notice by the Commission. The
Surety shall not be liable for any transportation related activities of the Principal after the expiration of the
thirty (30) day period but such termination shall not affect the liability of the Principal and Surety for any
event occurring prior to the date when said temiination becomes eH`ective.

Form FMC-48
(Rev. 8/95)

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 28 of 34

l l l .

The underwriting Surety will promptly notify the Director, Bureau of Domestic Regulation, Fede,ral
Maritime Commission, Washington, D.C. 20573, of any claim(s) against this bond. ,

Signed and sealed this_]_s_|;_ day of __Qetg_b_er______, 19_2_’L_.

(Please type name of signer under each signature.)

X

lNDIVIDUAL PRINCIPAL OR PARTNER BUSINESS ADDRESS

 

X

l`NDIVIDUAL PRINCIPAL OR PARTNER BUSINESS ADDRESS

 

X

lNDlVIDUAL PRINCIFAL OR PARTNBR BUSINESS ADDRESS

 

 

'l'RADENAME,IFANY

 

COR.PORA'I'B PRINCIPAL

NEW YGRK STATE
sTA'ra or-' mcanPoaA'noN

 

 

TRADENAME,IFANY

155-50 145th Avenue
' . mdu-134 (Arax corporate sain

BUS AD

B“ En\§un acme
Pnesr ENT

r

 

 

 

   

(A:Hix Corporate Seal)

 

WMMMMMMM:“

ATTORNEY-iN-FACT
'rmr.

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 29 of 34

l WASHING TON INTERNA TlCNAL IN'SURAN& COMPANY
- PowER or-'ArroRNEY

KNOWALL BY THESE PRESENTS: That the Washington lntemationai insurance Company. a corporation organized and e)deting under the laws
of the State of Arlzona, and having ita principal office in the Viliage of itasca, illinois does hereby constitute and appoint

TiFFANI A. BRlNKERHOFF, JCHN F. WALSH, RDNALD GEE AND MlA S, LUM
EACH IN THEIR SEPARATE CAPACITY

its true and lawful attornsy(s)-in-faot to execute, seal and deliver ior and on ita behalf as eurety. any and all bonds and undertakinga, recognizan¢>esl
contracts of indemnity and other writings obligatory in the nature thereof, which are or may be allowedl required, or permitted by lew, statute, ruie,
regulation, contract or oli'rerwise, and the execution of such instrument(s) in pursuance of these.presents, shall be as binding upon the said Washington
international insurance Company as fully end ampiy, to ali intents and purposes, as ifthe same has been duly executed and acknowledged by its
Preeident and its principal ofiiee.

This Fower of Attorney shall be limited in amount to $100,000.00 for any single obligation.

This Power of Attomey is issued pursuant to authority granted by the resolutions of the Board of Directors adopted March 22, 1978,
Juiy 3, 1980 end October 21, 1988 which read, in part, as follows:

1. The Chalnnan ofthe Board, Preaident, Vlce President. Assistant Secretery, Treasurer and Secretsry may designate Attomeys-in-Fact, and
authorize them to execute on behalf ofthe Company. and attach the Seal of the Company thereto. bonds, and undertakings, recognizancee,
contacts of indemnity and otherwritings obligatory in the nature thereof, and to appoint Spsciei Attorneys4n~Faot who are hereby authorized
to cerliiy copies cf any power-ot-attomey issued in pursuant to this section and/or any of the By-Laws of the Company. and to remove, at any
time, any such Attomey-in-Fact or Speolsi Attomey-in-Fact and revoke the authority given hlm.

2. The signatures of the Chalnnan of the Board, the Preaident, Vlce President. Assistant Seeretary, Treasurer and Secretary, and the corporate
seal of the Company. may be atiixed to any Power ofAttomey, certiiioate, bond or undertaking relating thereto by facsimile Any such Power
ofAttomey, certiheate bond or undertaking bearing such facsimile signature or facsimile seal affixed in the ordinary course of business shall
be valid and binding upon the Company.

iN TESTiMON¥WHEREOF, the Washington international insurance Company has caused this instrument to be signed and its corporate seal to be
afiixed by its authorized oiiicer, this `\'i\§thday,gt,.iune, 1= 7.

\ rim "”f ll
"` /;j~_“i`------.‘.yi_r' ij AnoNAr.rNsunANcecoMPANY
z

_=S §§ di:,:'}?o;z` §

 
    
   

 

 

  

sTATE or= rLuNors) 'e,? _.-":§§`
COUNTY OF COOK) 4:;?4 ug

On this 13th day oi'June, 1997.!§'$£1}§5?¥ \i"ii're individual who executed the preceding instrument to ms personally known, and being by me
duly swom, said that he is the therein eeo bed and authorized ofiicer of the Washin _ on international insurance Company. that the seal aflixed to
said instrument is the Corporata Seal of said Company:

rN rasnMoNY WHER »_

'orr ic iAL si-.‘Ai." N

MiCi"iEL ELEL HO\NE R“T\'O18
Nota¢y Public. Sleie oil no mg :,` ry
4 . mims M' amber 7. 1999

   

1 ay and year tirst above written.

      
 
 
    
  

   

STATE OF lLLiNOiS)
COUNTY OF COOK)

i, the undersigned Vlce President of WASHINGTON lNTERNATiONAL lNSURANCE COMPANY, an AR|ZONA Corporation, DO HEREBY CERT|FY
that the foregoing and attached POWER OF A`i'|'ORNEY remains in full force and has not been revoked and furthermore that Articie lli Section 5
of the By-Laws of the Corporation. and the Reaoiution of Board of Directors set forth in the Power of Attomey, are now in force.

Signed and sealed in the County of Cooic Dated the // da of ~`§,O'r[£/i‘l b€/< . 1944v .
Ja%es§ Carpent§, Vice-President

 

United States District Court
For the Northem District of Califomia

h w m W

GJ\]O\U`|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 30 of 34

CaseB:ll-CV-OZ861-SC DOCUmerltSlO Filed07/18/13 Pagel Of2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

MITSUI O.S.K. LINES, LTD., Case NO. 11-CV-02861-SC

Plaintiff, AMENDED JUDGMENT

V.

)

)

)

)

)

)
SEAMASTER LOGISTICS, INC., SUMMIT )
LOGISTICS INTERNATIONAL, INC., )
KESCO CONTRAINER LINE, INC.; KESCO )
SHIPPING, INC., and DOES 1 through )
20, )
)

)

)

)

Defendants.

 

On March 21, 2013, the Court issued its Findings of Fact and
Conclusions of Law in the above-captioned matters and entered
Judgment. Case No. 10-cV-05591-SC ECF No. 194; Case No. ll-cv-
02861-SC ECF Nos. 261, 262 ("Judgment"). The Court Subsequently
granted Defendant Summit Logistics International, Inc.'s motion to
alter or amend the judgment as to Case Number 11-cv-02861-SC. In
accordance with that Order and the Court's Findings of Fact and
Conclusion of Law, the Court now enters an AMENDED JUDGMENT in Case
No. ll-cV-02861-SC as follows:

The Court enters JUDGMENT in favor of Plaintiff Mitsui O.S.K.

 

United States District Court
For the Northem District of Califomia

(.AJN}-*

O`\U'|\l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 31 of 34

Case3:11-cv-02861-SC Document310 FiledO7/18/13 Page2 of2

Lines and against Defendants SeaMaster Logistics, Inc., Summit
Logistics International, Inc., and Kesco Container Lines, Inc. on
Plaintiff Mitsui O.S.K. Lines' claims for intentional
misrepresentation, negligent misrepresentation, and conspiracy -
intentional misrepresentation in the amount of $9,088,735.41.
Defendant SeaMaster Logistics, Inc. shall be liable to Plaintiff
Mitsui O.S.K. Lines for $1,080,073.07. Further, Defendant Kesco
Container Line, Inc. shall be liable to Plaintiff Mitsui O.S.K.
Lines for $5,778,130.29, and Defendants Kesco Container Line, Inc.
and Summit Logistics International, Inc. shall be jointly and
severally liable to Plaintiff Mitsui O.S.K. Lines for an additional
$2,230,532.05. The Court enters JUDGMENT in favor of SeaMaster
Logistics, Inc., Summit Logistics International, Inc., and Kesco
Container Lines, Inc., as to Plaintiff Mitsui O.S.K. Lines‘ claims
under the Racketeer Influenced and Corrupt Organizations Act, The
Court enters JUDGMENT in favor of Defendant Kesco Shipping, Inc. as
to all claims asserted by Plaintiff Mitsui O.S.K. Lines. Finally,
the Court enters JUDGMENT in favor of Plaintiff Mitsui O.S.K. Lines
as to all counterclaims asserted by Defendants.

The Court's judgment as to Case Number 10-cv-05591-SC remains

undisturbed.

IT IS SO ORDERED, ADJUDGED, AND DECREED.

Dated: July 18, 2013

 

 

UNITED STATES ISTRICT JUDGE

 

\DOO\IO\Ul-PL)JN'-‘

»-‘»-l»_¢»_l
L»JN'_‘O

(562) 435~2526
»-¢
4>

ATTORNEYS AT LAW
ONE WORLD TRADE CENTER. SU|TE 1800

LONG BEACH. CALIFORN|A 906031-1800
d_l
Ll'l

FLYNN, DEL|CH & WlSE LLP
sssxsssss;:a

N
00

 

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 32 of 34

CGBSSIMI.IGMQZBBG_LSEI§ DDUUMIMII]_’]. FIHHEU]_UUZZM.BE PTB@@E*J_‘[OOBB

ERICH P. WISE/SBN 63219
erichw@fdw-law.com

ALISA MANASANTIVONGS/SBN 260227
alisam@fdw-|aw.com

FLYNN, DELICH & WISE LLP

One World Trade Center, Suite 1800

Long Beach, CA 90831-1800

Telephone: (562) 435~2626 Facsimile:

JAMES B. NEBEL/SBN 69626
jamesn@fdw-law.com

FLYNN, DELICH & WISE LLP
505 Montgomery Street, 11"' Floor
San Francisco, CA 94111

Telephone: (415) 693-5566 Facsimile:

CONTE C. CICALA/SBN 173554
Conte.Cicala@clydeco.us
CLYDE & CO. US LLP

101 Second Street, 24"‘ Floor

San Francisco, CA 94105

Telephone: (415) 365-9800 Facsimile:

Attomeys for Plaintiff
MITSUI O.S.K. LINES, LTD.

(562) 437-7555

(415) 693-0410

(415) 365-9801

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

MITSUI O.S.K. LINES, LTD.

Plaintiff,
vs.

SEAMASTER LOGISTICS, INC.; SUMMIT
LOGISTICS INTERNATIONAL, INC.;
KESCO CONTAINER LINE, INC.; KESCO
SHIPPING, INC., and DOES 1 through 20,

Defendants.

V\_/V\/\/V\/\/\/\./\./

 

//

Case Nos.: 11-02861 SC

10-05591 SC
[Consolidated]
[-PRQP-QSED-} JUDGMENT
Date: November 13, 2015
Time: lO:OO a.m.
Courtroom: 1
Judge: Hon. Samuel Conti

 

[Proposed] Judgment

 

\OOQ\!O\U\J>~L»JN'-‘

d_l|_lb_|l_l
L»JN»-‘O

(562) 435-2626
,__
h

ATTORNEYS AT LAW

ONE WORLD TRADE CENTER. SU|TE 1800

LONG BEACH, CAL|FORN|A m31-1m
»--
\J'l

FLYNN, DEL|CH & WISE LLP
N l\) w N N N N \\) v- »-‘ »-1 »_a
\l C'\ Lll -l> UJ N '_‘ 0 \C m \l C\

\\)
00

 

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 33 of 34

0988833111_1€0\192%61$£ EEDOM\HMII]J. HHM_[XZRZULBB HHQ€BJMD

In accordance With its Order on Remand from the Ninth Circuit (Doc. No. 347, 10/05/15,
in Case No. ll~cv-286l-SC), the Court enters judgment as follows. “MOL” refers to plaintiff
Mitsui O.S.K. Lines, Ltd.

1. On MOL’s claims for intentional and negligent misrepresentation, the Court
enters judgment in favor of MOL and against defendant SeaMaster Logistics, Inc. in the amount
0f$1,l$l,205.

2. On MOL’s claims for intentional and negligent misrepresentation, the Court
entersjudgment in favor of MOL and against defendant Toll Global Forwarding (Americas) Inc.
(formerly known as Summit Logistics International, Inc.) in the amount of $2,122,374.

3. The Court dismisses with prejudice MOL’s claims against defendants SeaMaster
Logistics, Inc. and Toll Global Forwarding (Americas) Inc. (formerly known as Summit
Logistics Intemational, Inc.) under the Racketeer Influenced and Corrupt Organizations Act, 18
U.S.C. Sections 1962 et seq.

4. In addition to the amount stated in paragraph 2, on MOL’s claims for intentional
and negligent misrepresentation and conspiracy, the Court enters judgment in favor of MOL and
against defendant Toll Global Forwarding (Americas) Inc. (forrnerly known as Summit Logistics
Intemational, Inc.) jointly and severally with defendant Kesco Container Line, Inc., in the
amount of $242,649.

5. The Court’s following judgments stated in its Order Granting Summit Logistics
Intemational Inc.’s Motion to Alter or Amend the Judgment (Doc. No. 309, 07/18/13, in Case
No. ll-cv-286l-SC) remain undisturbed: (a) judgment in favor of MOL against defendant Kesco
Container Line, Inc.; and (b) judgment in favor of Kesco Shipping, Inc. against MOL.

//

2

[Proposed] Judgment

 

FLYNN, DELICH & WISE LLP
ATI'ORNEYS AT LAW
ONE \MJRLD TRADE CENTER, SU|TE 1800
LONG BEACH, CALlFCRNlA 908031»1800
(562) 435-2625

\OO¢\!O\L/\-I§DJN)-

NNNNNNNNN\-*d-‘\--‘v-»-v-I_ou-l-o
OQ\IQ\L!I-PUJN'-‘O\OOO\]O\M~Pb-)N*-‘O

 

 

Case 3:18-cV-06780-EDL Document 1 Filed 11/08/18 Page 34 of 34

CGBBEIB]J_L€U»QZB$GJEEC mume Flililekilmilll§§ Hag§e'§hbf£

6. The Court’s judgment in Case No. lO-cv-0599l-SC remains undisturbed.

IT IS SO ORDERED, ADJUDGED, AND DECREED.

 

'
Dated: October 21, 2015 W
S

amuel Conti
United States District Judge

3

[Proposed] Judgment

 

